UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6927


FREDDIE EUGENE CASEY,

                Plaintiff - Appellant,

          v.

JACK S. HURLEY; MICHAEL L. DENNIS, Commonwealth Attorney;
DENNIS H. LEE, Commonwealth Attorney; HAROLD W. CLARKE,
Director Virginia Department of Corrections,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:15-cv-00674-JPJ-RSB)


Submitted:   November 22, 2016            Decided:   December 9, 2016


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie Eugene Casey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Freddie Eugene Casey, a Virginia prisoner serving a life

sentence       for   murder,       appeals      the    district     court’s       order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action

as frivolous pursuant to 28 U.S.C. § 1915A(b)(1) (2012).                            We

affirm.

    Casey claimed that his due process rights were violated

because    a     Virginia    state        court     denied   his    postconviction

motions, made pursuant to Va. Code Ann. § 19.2–327.1 (2015), for

DNA testing of certain evidentiary items.                    According to Casey,

he has a due process right to have DNA testing of evidence

because the results may show he is actually innocent of the

murder.    This claim is without merit.

     We    review     de    novo    a     district     court’s     dismissal      under

§ 1915A(b)(1),       applying       the      same     standards     as    those     for

reviewing a Fed. R. Civ. P. 12(b)(6) dismissal.                          De’Lonta v.

Johnson, 708 F.3d 520, 524 (4th Cir. 2013).                  The complaint “must

contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.”                      Id. (internal

quotation marks omitted).

     First, there is no substantive due process right to the

postconviction preservation and testing of DNA evidence.                          Dist.

Att’y’s Office for the Third Judicial Dist. v. Osborne, 557 U.S.

52, 72 (2009); see also Skinner v. Switzer, 562 U.S. 521, 525

                                            2
(2011).        Second,   with   respect     to   the   claimed   violation   of

procedural due process, we note that Casey did not claim that

§ 19.2–327.1 is itself invalid or that the state court construed

the statute in such a way as to deny him procedural due process.

Rather, at best, he appeared to claim that, after the state

court denied his requests for DNA testing, the district court

had the authority to order that evidence be preserved and DNA

tests be performed.          As noted, Casey has no substantive due

process right to the relief he seeks.             To the extent Casey seeks

review    of   the   state   court’s    adverse    decisions,    the   district

court lacked jurisdiction to conduct such a review under the

Rooker–Feldman doctrine. *        See Skinner, 562 U.S. at 531–32; see

also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005).

     We    therefore     affirm   the       district   court’s   order.      We

dispense with oral argument because the facts and legal issues

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       AFFIRMED




     *D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Tr. Co., 263 U.S. 413 (1923).



                                        3